          Case 3:15-cv-03747-JD Document 435 Filed 02/06/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                                        Civil Minutes


 Date: February 6, 2020                                           Judge: Hon. James Donato

 Time: 10 Minutes

 Case No.        C-15-03747-JD
 Case Name       In re Facebook Biometric Information Privacy Litigation

 Attorney(s) for Plaintiff(s):   Shawn A. Williams/Michael Patrick Canty/John H. George/
                                 Aaron Lawson
 Attorney(s) for Defendant(s):   Michael Rhodes/Whitty Somvichian/Nikki Stitt Sokol/Jeffrey
                                 Gutkin

 Deputy Clerk: Lisa R. Clark                                   Court Reporter: JoAnn Bryce

                                      PROCEEDINGS

 Status Conference -- Held
                                   NOTES AND ORDERS

The parties advise that they expect to file a preliminary approval motion by March 12, 2020.
The motion must comply with the format and requirements of the N.D. Cal. Procedural Guidance
for Class Action Settlements.
